Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 26 April 2021, with respect to claims 1, 15, and 16 have been fully considered and are persuasive.  The rejections of 25 January 2021 have been withdrawn. 
	Specifically, the examiner finds to be persuasive applicant’s arguments that “[e]ven if the purported audio control button could be used to mute a video that is playing, which there is no evidence that it could, such a button is still not a media control for adjusting media playback (e.g., pausing, playing, stoping [sic], fast-forwarding, rewinding, etc.)” (as defined in at least ¶ 153 of applicant’s specification; where audio/music is known to be “media”) and “[m]uting a video does is not adjust playback of the media” (where the concept of a control for “muting” does not appear to be mentioned in the application).  

Correction to Previous Office Action
NOTE:  the correct link to the YTV reference, as compared to the link in the Office action mailed 25 January 2021, is “https://www.youtube.com/watch?v=qkR1cBSky2o”.  Note the lowercase “c” in this link, as confirmed by finding this YouTube video linked at the page found at “https://www.sammobile.com/2012/08/16/i9300xxdlg4-galaxy-s-iii-android-4-1-1-jelly-bean-test-firmware/”.  

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 1, 15, and 16, the step of “displaying a settings user interface that includes one or more media player controls for adjusting media playback at the multifunction device in accordance with a determination that the gesture is a second swipe gesture in a second direction distinct from the first direction” (as found in claim 1 and similarly found in claims 15 and 16), in combination with all the remaining limitations in each claim.  Claims 2-14 and 17-24 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/22/2021